DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 has been  considered by the examiner.

Claim Objections
3	Claims 1-20 objected to because of the following informalities:  
Claim 1, recites “N storage elements”, “N bits”. Claim 1 should be amended to recite “wherein N is an integer greater than 1”.

Dependent claims 2-11 are also objected to since they depend on claim 1.

Similar to claim 1, claim 12 also recites “N storage elements”, “N bits”. Claim 12 should be amended to recite “wherein N is an integer greater than 1”.

Claim 13 recites “M storage elements”, “M bits”. Claim 13 should be amended to recite “wherein M is an integer greater than 1”.

Claim 18, line 4 the recites “D flip-flops” should be “delay flip-flops”.
The other dependent claims 14-17, 19 are also objected to since they depend on objected claim 12.

Claim 20, line 3 the recited “comprises steps of:” should be “comprises the steps of:”
Claim 20 recites “N bits”. Claim 20 should be amended to recite “wherein N is an integer greater than 1”.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 depends on claim 1. 
Claim 10, line 2 recites “a fourth storage element”, line 4 recites “a third logic gate”, line 5 recites “a fifth logic input”, line 7 recites “a sixth logic input”, “the fourth storage element”, line 8 recites “the fourth storage element”, line 9 recites “the third logic gate”, lines 9-10 recite “a third logic operation”, lines 10-11 recite “sixth logic input”, line 12 recites “a fourth logic gate”, line 13 recites “a seventh logic input”, “the third logic gate”, line 14 recites “the third logic gate”, “line 15 recites “an eighth logic input”, line 16 recites “the fourth logic gate”, lines 16-17 recite “a fourth logic operation”, line 17 recites “the third logic gate”.

Claim 1 (upon which claim 10 depends on) claims “a first storage element” and “a second storage element” and “at least one logic gate”.
Claim 1 does not claim “a third storage element” which makes the “fourth” of the claimed “fourth storage element” of claim 10 unclear. It is unclear if the claimed “fourth storage element” requires interpreting it as requiring to find art disclosing “a third storage element” or any storage element (additional to the first and second storage elements of claim 1) could be considered as a “fourth” storage element.

Similar problem exists with the claiming of “a third logic gate” of claim 10. Claim 1 previously claims “at least one logic gate” and not “a first logic gate” and “a second logic gate” that would provide appropriate context for the claimed “third logic gate”.  It is unclear if the claimed “third logic gate” requires interpreting it as requiring to find art disclosing “a first logic gate” and “a second logic gate” or any logic gate (of the at least one logic fate) could be considered as a “third” logic gate.

Similar problem and analysis/rejection is applied to the other numbered limitations pointed out above (in the first paragraph of this section’s rejection).

Dependent claim 11 depends on rejected claim 10 and also recites the indefinite “the fourth logic gate” (refer to the rejection in the previous paragraphs).
It is noted that claim  5 (which comprises the limitations of claims 1-2) claims “first”, “second”, “third” logic gates, “third storage element” and “first”, “second”, “third”, “fourth” logic inputs.  Claim 10 could be amended to depend on claim 5 to overcome the above rejection.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 6-9, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. 2007/0150531) in view of Collier (U.S. 7,516,169).
With respect to claim 1, Jeon discloses:
1. A random number generator operating based on a plurality of clock cycles (The random number generator of Fig. 1 (all components except 400) [0015] for the claimed clock cycles refer to the clock cycles of the CLOCK of Fig. 2 also shown in  Fig. 3 (Fig. 2, 3 show details of components of the random number generator of Fig. 1, [0016]-[0017]), comprising: a shift register (shift register 100 shown in detail in Fig. 2-3, lines 1-2 of [0041],  last sentence of [0043]-[0044]), comprising:  5N storage elements (refer to the shown (N=4) storage elements (registers) [0044]), electrically connected in series (as shown in Fig. 2-3), comprising: a first storage element (140 or 110 correspond to the claimed first storage element); and a second storage element (130 or 120 correspond to the claimed second storage element), wherein the N storage elements are configured to respectively N bits of a seed in a state (last sentence of [0043] or lines 4-6 of [0044] initial seed is 1010, the initial seed is used  100 during an initial state), and the shift register is configured to repetitively 10perform a bit shift operation in the plurality of clock cycles (according to CLOCK and as described in the last sentence of [0043] and in [0044] each storage element receives a respective bit of seed (.e.g. seed 1010) the  also lines 1-2 of [0041]); a combinational logic circuit (comprises the components within 300 (fixed value prevention unit) of Fig. 3,  described in more detail in [0049]-[0050]), comprising: a first input terminal (corresponds to the input terminal of 310 or 320 which receives the external signal (random number out of 400)), electrically connected to an external source (via a trace as shown in Fig. 1-3), from which a random bitstream is able to be continually received in the plurality of clock cycles (as shown in Fig. 1-3 and lines 10-13 of [0041], [0045]);  15a second input terminal, electrically connected to the first storage element (the second input terminal of 310 which receives the output of 110 or the second input terminal of 320 which receives the output of 140), configured for tapping datum stored at the first storage element (input to 310 or 320); and at least one logic gate (at least gate 310 (optionally gate 330) or gate 320 (and optionally gate 320))  , configured for performing at least one logic operation based on the random bitstream and the datum tapped by the second 30File: US14687F0SUNDIAL CONFIDENTIALinput terminal (refer to the logic operation of 310 (and optionally 330) or the logic operation of  320 (and optionally 320) based on the external signal (random bitstream) and the datum tapped by the second input terminal (which receives the output of 110 or 140)); and a feedback terminal (Fig. 2 output of 330 , electrically connected to the second storage element (electrically connected to the second storage element (130 or 120) via 500, 140 or via 500, 140, 130), configured for outputting an output sequence in the plurality of clock cycles in response to the at least one logic operation (Fig. 3,  output terminal of 330 approximate second half of [0048] or any one of the input terminals of 330 corresponds to the claimed feedback terminal (used to implement feedback via 330, 500)), wherein datum stored at the 5second storage element is configured to be repetitively updated with the output sequence in the plurality of clock cycles (datum is updated repetitively according to the output of 330 (or any one of its inputs) in the plurality of clock cycles and the clocked shifting of the bit values through the register).  
	Jeon does not expressly disclose: receive,  random seed in a static state.
Implementing random number generation, Collier discloses: receive, random seed in a static state (column 3, lines 39-58, in particular lines 54-58 (refer to the generating the truly random seed at initialization e.g. power-up (static state)) and algorithm of Fig. 2 up to at least step 34 where the generated seed is a truly random seed and the seed is received at step 34).
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date of the claimed invention to modify Jeon based on Collier to use 

the seed generating algorithm of Collier to generate and receive a truly initial random 

seed (at power-up) for the random generator of Jeon so that the produced random 

numbers of Jeon have the property that the next number produced cannot be predicted 

from the previous numbers (i.e. increase the robustness of an encrypting operation 

performed using the random number generator of Jeon [0002], Collier column 1, lines 

10-13, 25-31).



With respect to clam 2, modified Jeon discloses: wherein the at least one logic gate comprises a first logic gate (310 or 320) comprising a first logic input and a second logic input, wherein the first input terminal is directly electrically connected to the first logic input (Fig. 3, refer to the direct electrical connections of the first input terminal  (which receives the random bitstream out of 400) and the second input terminal to the output 110 (for 310) or the direct connection to the second input terminal to the output of 140), and the second input terminal is directly electrically connected to the second logic input (as explained above) 

With respect to claim 3, modified Jeon discloses: wherein the feedback terminal is directly electrically connected to an output of the first logic gate (feedback terminal any one of the inputs to 330 is directly electrically connected to an output of the first logic gate (310 or 320)).

With respect to claim 6 modified Jeon discloses: wherein the random seed is originated from one of a bitmap table with physical unclonable function (PUF), a random telegraph noise (RTN) source, an unstable electronic oscillator, a real-time clock (RTC), a software-based seed, and an algorithm-based seed (algorithm-based seed (of Fig. 2 of Collier), column 3, lines 54-59).

With respect to claim 7, modified Jeon discloses: wherein the external source is an unstable flip-flop, a random telegraph noise (RTN) device, a real-time clock (RTC), an unstable electronic oscillator, or another random number generator (Fig. 1, external source is another random number generator 400).

With respect to claim 8, modified Jeon discloses: wherein the second storage element is corresponding to an N-th bit among the N bits. and the first storage element is corresponding to one of the N bits other than the N-th bit (as disclosed in at least the last two sentences of [0043]  an Nth (e.g. 2nd) bit of 1010 , “0”) is used by the second storage element and the first storage element uses a different (respective) bit of the seed 1010, “1”).

With respect to claim 9, modified Jeon discloses: wherein the shift register is configured to receive the random seed upon power-on or reset of the random number generator; and the shift register is configured to stop receiving the random seed while performing the bit shift operation (upon power-on as disclosed by Collier and there is no further supplying of an initial seed by the shift register (the original initial seed is propagated in the shift register as explained in the last two sentences of [0043]).


Claim 12 is rejected based on the rationale used to reject claim 1 above (the claimed first random generator corresponds to all the components of Fig. 1 except 400 (it corresponds to the claimed first external source) (components of Fig. 1 shown in more detail in Fig. 2-3, [0015]-[0017] of Jeon)

Method claim 20 is rejected based on the rationale used to reject apparatus claim 1 above.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (U.S. 6,807,553) in view of Jeon (U.S. 2007/0150531) and Collier (U.S. 7,516,169).
	With respect to claim 20. Oerlemans discloses  
A random number generating method applied to a random number generating circuit comprising a shift register and a combinational logic circuit (refer to Fig. 1 (details of which are shows in Fig. 2),  column 3, lines 1-6. The circuit of Fig. 1 corresponds to the claimed random number generating circuit. The claimed shift register comprises cascade connected delay stages 5, column 4, lines 4-9 and the claimed combinational logic circuit comprises XOR gate  6), wherein the random number generating method comprises steps of:  performing a bit shift operation, by the shift register, based on a random bitstream (function of the delay stages 1…n of the shift register whose bit shifting operation is based at least on the random bitstream 2a which after an XOR operation is supplied to the shift register for bit shifting); repetitively receiving the random bitstream, by the combinational logic circuit, in a plurality of clock cycles (noise signal (random bitstream) is received by XOR gate 6 in a plurality of clock cycles according to the clock of 2 used by D-type flip flop 2, column 3, lines 27-46, 58-65); performing at least one logic operation to the random bitstream and datum stored at a first storage element of the shift register (XOR 6 operation between the random bitstream 2a and datum stored in a first storage element “1” or “n” as shown (supplied to XOR input 6a, column 4, lines 5-7)); outputting an output sequence in the plurality of clock cycles in response to the at least one logic operation (e.g. output 9b or 7b) and updating datum stored at a second storage element of the shift register with the output sequence (via the shown feedback arrangement which updates the contents of the storage elements (which implement bit shifting)).
	Oerlemans does not disclose: receiving a random seed with N bits in a static state; based on the random seed, and.
	In the field of implementing random number generation, Jeon discloses: a seed with N bits, based on the seed and (shift register uses an initial seed value of N bits (N is equal to the number of storage elements of the shift register), at least last two sentences of [0043], a bit shift operation of the shift register of Jeon is based on the seed (and a random bit stream supplied at 500).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shift register of Oerlemans to use an initial N-bit seed which initializes the values in the delay stages to begin the random number generation.
	Modified Oerlemans, Jeon do not disclose: receiving a random seed, in a static state. 
Implementing random number generation, Collier discloses: receiving a random seed,  in a static state (column 3, lines 39-58, in particular lines 54-58 (refer to the generating the truly random seed at initialization e.g. power-up (static state)) and algorithm of Fig. 2 up to at least step 34 where the generated seed is a truly random seed and the seed is received at step 34).
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date of the claimed invention to modify Oerlemans based on Collier to use 

the seed generating algorithm of Collier to generate and receive a truly initial random 

seed (at power-up) for the random generator of Oerlemans so that the produced 

random numbers of Oerlemans have the property that the next number produced 

cannot be predicted from the previous numbers (i.e. increase the robustness of an 

encrypting operation performed using the random number generator of Oerlemans, 

column 1, lines 13-22, and the issue described in lines 23-27, also column 2, lines 58-

64 Collier column 1, lines 10-13, 25-31).

Allowable Subject Matter
10.	Claims 4-5, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (The claim objections of section 3 above must be overcome for the rewritten claims to be allowed).

Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (Claims 10-11 must be amended to overcome the rejections of sections 4-5 not by broadening the scope of claims 10-11 but by clearly claiming the subject matter Applicants regard as their invention).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goettfert et al., (U.S. 8,595,277) refer to the system of Fig. 1.
Sasaki (U.S. 2021/0191692) refer to Fig. 2
Tamiya (U.S. 2020/0241841) refer to Fig. 3-5.
Chari et al. (U.S. 2006/0104443) refer to Fig. 2A, 2B.
Hars (U.S. 2004/0039762) refer to Fig. 2-3.
Kim et al. (U.S. 6,323,788) refer to at least column 3, lines 46-48.

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/02/20